Citation Nr: 1331743	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  07-27 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) subsequent to October 15, 2008.

2.  Entitlement to service connection for a cardiovascular disorder, inclusive of hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. M. Kreitlow


INTRODUCTION

The Veteran had active military service from February 1966 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, that, in relevant part granted service connection for PTSD and evaluated it as 50 percent disabling effective May 12, 2006, as well as reopened and denied a claim for service connection for hypertension.  The Veteran disagreed with the assignment of 50 percent disability rating and the effective date of May 12, 2006, for his now service-connected PTSD and the denial of service connection for hypertension

In a May 2009 decision, the Board denied the Veteran's claims seeking a higher disability rating and an earlier effective date for service-connected PTSD and remanded the claim for service connection for hypertension.  In the Introduction to its March 2009 decision, the Board acknowledged that the Veteran filed a claim for service connection for hypertension in November 1972 which was apparently denied in February 1973 because the Veteran failed to appear for an examination.  However, the Board found that the record did not reflect that the Veteran was informed of the decision.  The Board determined, therefore, that it would address the issue of entitlement to service connection for hypertension without regard to any prior disallowance (in other words, as an original claim and not a claim to reopen a previously finally denied claim).  Consequently, the Board at this time will continue to consider this claim on the merits.

The Veteran appealed to the Court of Appeals for Veterans Claims (Court) the denial of a disability rating in excess of 50 percent for PTSD made in the Board's March 2009 decision.  In December 2009, the Court, pursuant to a Joint Motion for Remand, vacated the March 2009 decision as to that issue only and remanded that issue to the Board for appropriate action.  In May 2010, the Board remanded that issue for additional development.  

In August 2011, both the Veteran's claim for service connection for hypertension and claim for an increased disability rating for PTSD were returned to the Board after additional development on remand.  It is noted that the Board at that time recharacterized the Veteran's claim for service connection for hypertension as a claim for entitlement to service connection for a cardiovascular disorder, inclusive of hypertension, to include as being secondary to the service-connected psychiatric disorder.  In that decision, the Board granted an increased disability rating to 70 percent, but no higher, for the Veteran's service-connected PTSD but remanded again the claim for service connection for a cardiovascular disorder for additional development.

The Veteran again appealed the August 2011 Board's decision to the Court.  Before the Court, the Veteran did not argue that the Board erred in giving him a higher disability rating than 70 percent but argued that the Board erred in not considering a claim for a TDIU even though a prior final October 2008 rating decision had denied entitlement to a TDIU.  The Court agreed that, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), the Board should have considered whether a TDIU was warranted subsequent to October 15, 2008, the date of the RO's rating decision previously denying entitlement to a TDIU.  

The Board notes that the Court had held in Rice that a TDIU claim reasonable raised by the Veteran or record is part of a claim for an increased disability rating.  Id. at 453-54.  Consequently, the issue presently before the Board is no longer the increased rating claim for a disability rating higher than 70 percent for service-connected PTSD, but whether the Veteran is entitled to a TDIU subsequent to October 15, 2008.  The issues listed on the first page have, therefore, been revised to reflect this change.

The appeal is REMANDED to the VA RO.  VA will notify the Veteran if further action is required.


REMAND

The Board notes that the Courts have held that once on notice of Social Security Administration records pertinent to a veteran's disability status, VA must obtain them so long as they are relevant.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Baker v. West, 11, Vet. App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  In the present case, the report of a February 2011 VA PTSD examination indicates the Veteran reported he was in receipt of Social Security disability compensation in addition to his VA compensation.  

Whereas the contents of medical or administrative Social Security Administration records cannot be known until obtained, it can safely be assumed that failure to obtain them will require remand of all issues in an appeal, as is the case here.  The Board finds that these records especially may be relevant as to the Veteran's claim of entitlement to a TDIU.  As to the Veteran's claim for service connection for a cardiovascular disorder, to include hypertension, the Board defers a decision on that issue at this time pending receipt of the Social Security Administration records in case there is relevant evidence contained therein.

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's medical and adjudication records from the Social Security Administration.  The letter requesting such records should include a citation to appropriate legal authority requiring that other Federal agencies provide such information as the Secretary may request for the purposes of determining eligibility for or amount of benefits.  See 38 U.S.C.A. § 5106.  Associate all correspondence and any records received with the claims file.

2.  Thereafter, any additional development deemed necessary should be undertaken, to include, but not limited to, obtaining a new VA PTSD examination with an opinion as to whether the Veteran's PTSD precludes him from obtaining and sustaining a substantially gainful occupation taking into consideration his occupational and educational history as well as the severity of only his service-connected PTSD.  The Board notes that the Veteran has not claimed, nor does the evidence demonstrate, that his other service-connected disabilities of tinnitus, left ear hearing loss and scar residuals of shrapnel wounds (evaluated as 10 percent, 0 percent and 0 percent, respectively) have had any impact on his employability.  Consequently, an opinion as to the effect these disabilities may have on the Veteran's employability is not necessary.

3.  After all additional development necessary to assist the Veteran has been accomplished, readjudicate his claims on appeal.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

